Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
16, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00341-CV



                      IN RE LETICIA MONCUR, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               310th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-82536

                          MEMORANDUM OPINION

      On April 26, 2019, relator Leticia Moncur filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Sonya L. Heath,
presiding judge of the 310th District Court of Harris County, to set aside her order
denying relator’s motion for continuance, to rule on relator’s motion to compel, and
to conduct a hearing pursuant to Rule 308b of the Texas Rules of Civil Procedure.1

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion for emergency relief.


                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




      1
          See Tex. R. Civ. P. 308b.
                                          2